Exhibit 21 Subsidiaries of the Company Name Stateorotherjurisdiction of incorporation FQ NS Six Holding, LLC Delaware I-ight Holding, LLC Delaware NewStar Business Credit, LLC Delaware NewStar Business Funding 2010-1 LLC Delaware NewStar Business Funding 2012-1 Delaware NewStar Structured Finance Opportunities II, LLC Delaware NewStar Structured Finance Opportunities, LLC Delaware NewStar LLC 2005-1 Delaware NewStar Trust 2005-1 Delaware NewStar Asset Management LLC Delaware NewStar Commercial Loan Funding 2012-1 LLC Delaware NewStar Commercial Loan Funding 2012-2 LLC Delaware NewStar Commercial Loan Funding 2013-1 LLC Delaware NewStar Commercial Loan Funding 2014-1 LLC Delaware NewStar Commercial Loan Funding 2015-1 LLC Delaware NewStar Commercial Loan Funding 2015-2 LLC Delaware NewStar Commercial Loan Trust 2007-1 Delaware NewStar Concentration, LLC Delaware NewStar CP Funding LLC Delaware NewStar CRE Finance I LLC Delaware NewStar Equipment Finance I, LLC Delaware NewStar Loan Funding, LLC Delaware NewStar Securities Corporation, Inc. Massachusetts NS Commercial Lease Funding I, LLC Delaware NewStar Commercial Lease Funding 2015-1, LLC Delaware NewStar TRS I LLC Delaware NewStar Warehouse Funding I, LLC Delaware NewStar Bond Funding I LLC Delaware NewStar Bond Funding II LLC Delaware NewStar Bond Funding III LLC Delaware NewStar Commercial Loan Depositor 2012-2 LLC Delaware NewStar Commercial Loan Depositor 2013-1 LLC Delaware NewStar Commercial Loan Depositor 2014-1 LLC Delaware NewStar Commercial Loan Depositor 2015-1 LLC Delaware Name Stateorotherjurisdiction of incorporation NewStar Commercial Loan Depositor 2015-2 LLC Delaware NewStar Capital, LLC Delaware NewStar Commercial Loan Originator I LLC Delaware
